UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-4987
MARY PATTERSON,
             Defendant-Appellant.
                                       
UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 03-4267
MARY PATTERSON,
             Defendant-Appellant.
                                       
           Appeals from the United States District Court
      for the Southern District of West Virginia, at Beckley.
               Charles H. Haden II, District Judge.
                           (CR-02-118)

                      Submitted: July 10, 2003

                      Decided: August 7, 2003

      Before LUTTIG and WILLIAMS, Circuit Judges, and
              HAMILTON, Senior Circuit Judge.



Affirmed by unpublished per curiam opinion. Judge Williams concurs
in the judgment.
2                     UNITED STATES v. PATTERSON
                              COUNSEL

Kimberly G. Mann, LYNCH, MANN & BIBB, Beckley, West Vir-
ginia, for Appellant. Kasey Warner, United States Attorney, Karen B.
George, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Mary Patterson was convicted by a jury of making false statements
to a United States Probation Officer, in violation of 18 U.S.C. § 1001
(2000), and sentenced to four months’ imprisonment. Patterson’s
attorney has filed a brief in accordance with Anders v. California, 386
U.S. 738 (1967), addressing whether the evidence was sufficient to
support Patterson’s conviction and whether the district court plainly
erred by allowing certain evidence pursuant to Fed. R. Evid. 404(b),
but stating that there are no meritorious issues for appeal. In addition,
Patterson’s attorney noted four additional issues which Patterson
requested he raise. Although advised of her right to file a supplemen-
tal pro se brief, Patterson has not done so.

   Viewed in the light most favorable to the Government, United
States v. Burgos, 94 F.3d 849, 862 (4th Cir. 1996), the evidence
adduced at trial established the following. Mary Patterson called the
United States Probation Office in Beckley, West Virginia, on July 27,
2001, and reported that her husband, Artie Patterson, had physically
assaulted her and threatened to kill her. Artie had recently been
released from federal custody and was serving a term of supervised
release. Patterson went on to say that Artie had locked the gate and
fence enclosing her car and that she was able to escape only by driv-
ing her car through the fence.
                      UNITED STATES v. PATTERSON                       3
   According to statements given by Patterson to several officers that
day, Artie had hit her in the mouth, beaten her, thrown her to the floor
and smashed her head into the floor. Probation Officer Kenneth
Sayles testified that as Patterson repeated her story, her recollection
of her escape changed each time. He also noticed no physical evi-
dence of an assault; specifically, he testified that Patterson had no
scratches, bruises, or other visible signs of a physical assault, and her
hair and clothing were neat. Two other officers made similar observa-
tions.

   Nevertheless, Sayles proceeded to obtain a warrant for Artie’s
arrest and filed a petition to revoke his supervised release. When
another officer, Corporal Ray, went to the couple’s residence to serve
the arrest warrant, he noticed that the fence and gate were undam-
aged. Another officer came to inspect the gate and fence the next day
and also found no evidence to support Patterson’s story that she had
driven through the fence to escape Artie. Moreover, when Artie was
arrested, the arresting officer noticed no physical signs on Artie’s
hands to support Patterson’s story either.

   On July 30, just before Artie was scheduled to appear at a hearing
on the petition to revoke his supervised release, Patterson recanted her
story. She gave both oral and written statements confessing that she
had fabricated the entire story. Patterson also met with a state prose-
cutor to request that charges against Artie be dismissed; after an inde-
pendent investigation and interview with Patterson, the charges were
dismissed.

   The government must prove three elements to establish a violation
of § 1001: "(1) the defendant made a false statement to a governmen-
tal agency or concealed a fact from it or used a false document know-
ing it to be false, (2) the defendant acted ‘knowingly or willfully,’ and
(3) the false statement or concealed fact was material to a matter
within the jurisdiction of the agency." United States v. Arch Trading
Co., 987 F.2d 1087, 1095 (4th Cir. 1993). We find that, taking the
evidence in the light most favorable to the government, any reason-
able trier of fact could have found Patterson guilty beyond a reason-
able doubt of each of these elements. Glasser v. United States, 315
U.S. 60, 80 (1942); United States v. Tresvant, 677 F.2d 1018, 1021
(4th Cir. 1982).
4                     UNITED STATES v. PATTERSON
   Counsel also questions whether the district court erred by allowing
the Government to introduce evidence that Patterson had been con-
victed previously for filing a false police report. Patterson did not
object at trial; therefore, review is for plain error only. Fed. R. Crim.
P. 52(b); United States v. Olano, 507 U.S. 725, 731-32 (1993).

   Evidence of other crimes is not admissible to prove bad character
or criminal propensity. Fed. R. Evid. 404(b). Such evidence is admis-
sible, however, to prove "motive, opportunity, intent, preparation,
plan, knowledge, identity, or absence of mistake or accident." Id.;
United States v. Queen, 132 F.3d 991, 994 (4th Cir. 1997). Rule
404(b) is an inclusive rule, allowing evidence of other crimes or acts
except that which tends to prove only criminal disposition. Queen,
132 F.3d at 994-95; United States v. Rawle, 845 F.2d 1244, 1247 (4th
Cir. 1988). Evidence of prior acts is admissible under Rule 404(b) if
the evidence is: (1) relevant to an issue other than the general charac-
ter of the defendant; (2) necessary, in that it is probative of an element
of the offense; and (3) reliable. Further, the probative value of the evi-
dence must not be substantially outweighed by its prejudicial effect.
Fed. R. Evid. 403; Queen, 132 F.3d at 997.

   Applying these principles, we find that the district court did not
plainly err in admitting the evidence of Patterson’s prior conviction.
The evidence was reliable, relevant and necessary in that it estab-
lished Patterson’s knowledge, intent, and absence of mistake. Nor was
its probative value substantially outweighed by the danger of unfair
prejudice. Fed. R. Evid. 403.

   Counsel also raises the following four claims on behalf of Patter-
son. First, Patterson alleges that the trial judge was biased in that he
directed the testimony of Officer Sayles. We have reviewed the tran-
script of Patterson’s trial and find no support for this claim.

   Next, Patterson claims that one of the government’s witnesses,
Mark Neil, testified falsely at the trial. This court does not review the
credibility of the witnesses and assumes that the jury resolved all con-
tradictions in favor of the Government. United States v. Wilson, 115
F.3d 1185, 1190 (4th Cir. 1997).

  Patterson also claims that her trial should have been moved from
Beckley to Charleston, West Virginia, in order to find an impartial
                      UNITED STATES v. PATTERSON                       5
jury. Venue was clearly proper in the Southern District of West Vir-
ginia because the conduct for which she was charged was alleged to
have occurred there. Patterson has shown no prejudice from the trial
proceeding in Beckley.

   Finally, Patterson argues that the trial judge erred in sentencing her
to a term of imprisonment. Patterson’s four-month sentence was
within the applicable guideline range. This court does not review a
sentence imposed within a properly calculated guideline range. 18
U.S.C. § 3742(a) (2000); United States v. Porter, 909 F.2d 789, 794
(4th Cir. 1990). Patterson does not challenge calculation of the guide-
line range.

   We have reviewed the entire record in this case in accordance with
Anders and have found no meritorious issues for appeal. We therefore
affirm Patterson’s conviction and sentence. This court requires that
counsel inform her client, in writing, of her right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                            AFFIRMED